Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP-2010-182844 and JP-20-05-072702.
	At the outset, Claim 7 is directed to an intended use, humidifying membrane fuel cells, which both these references teach: [0001] of JP-‘844 and claim 7 of JP-‘702.
	For claim 6, JP-844 teaches the process except for the water wash at 1210C. Materials used: PPS and PVP – see [0009]. Solution is dry – wet spun. Washing temperature is 900C or less, and the working examples show 80C. Drying is from 40-170C, with example 3 showing 170C drying for 5 hours. Thus JP-844 differs from claim 6 only in the 121C washing temperature. In [0053] JP 844 teaches that the drying is to heat-set the membrane to reduce voids.
	JP-702 teaches the polyphenylsulphone with PVP forming the membrane, and being washes at 121C for an hour (examples), but dried at 60C.  JP-702 teaches that the membrane is stable and show little deterioration at 80-140C low humidity atmosphere.
Therefore, it would have been obvious to one of ordinary skill to use the combined teachings of these references to obtain better quality membranes.
While both references do not explicitly say “cross-linking”, the heat treatment would result in such cross-linking.
Arguments are not persuasive. Both references teach water vapor permeable membranes. JP-844 (Osabe) does caution about exceeding washing temperature above 90C, but that is water at atmospheric pressure, not high pressure, 121C, water. JP-702 (Watanabe) teaches that the membrane is stable up to 140C. Thus the preponderance of evidence is in favor of 121C for better preforming membrane as taught by Watanabe [0009]: little deterioration at very low humidity and 80-140C temperature. Moreover, the rejection is based on combination of the two references, which means Watanabe in view of Osabe also would make the claims obvious – drying to wet set at the desired temperature – see Osabe, [0053]. 
Argument that JP-702 (Watanabe) teaches other conditions is not relevant because the working examples in Watanabe has 121C high pressure water. Thus one of ordinary skill would have considered that condition as the best suited.

Response to the declaration (4/6/22) by the inventors: The comparison of the water vapor permeability of 0.0816 vs 0.0607 does not convey as evidence that the reference membranes are inferior to that of the applicant’s, and does not provide any evidence of unexpected result. [0023] of JP 2005-072702 teaches the water vapor permeation rate at a range of 0.140-0.290, substantially higher. [0031] of the JP- 844reference shows the permeability at 0.4 or higher.  All have the same units, g/cm2/min/MPa.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777